I concur in the judgment of reversal on the weight of the evidence on the theory that Mrs. Luft was persuaded to give her written consent to the appointment of a guardian of her estate on the ground of incompetency due to physical disability by statements of her counsel involving a promise which would require the judgment and action of the Probate Court and which, according to the record, was not brought to the attention of that court at the time of the appointment. Such promise is not likely to become a reality. Hence, it cannot be said that she acted with a full knowledge of the legal implications of her act; it was not her free act as contemplated by Section 10507-2, General Code. *Page 418